Citation Nr: 0019395	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  97-13 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
December 1945, and from December 1947 to June 1966.  He died 
in November 1994.  The appellant is the veteran's widow. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision from the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO), which denied service 
connection for the cause of the veteran's death.

A personal hearing was held at the RO in May 1997.


FINDINGS OF FACT

1.  The official death certificate shows that the veteran 
died in November 1994 of sepsis, due to, or as a consequence 
of prostate cancer.  

2.  At the time of the veteran's death, service connection 
was in effect for postoperative subtotal gastrectomy, 
evaluated as 20 percent disabling, residuals of frozen feet, 
evaluated as 10 percent disabling, and residuals of gunshot 
wound to the head, and defective hearing, each evaluated as 
noncompensable.  The combined rating was 30 percent.

3.  There is no competent medical evidence which establishes 
a nexus between veteran's sepsis and prostate cancer  and his 
periods of active duty. 

4.  There is no competent medical evidence which establishes 
a nexus between veteran's sepsis and prostate cancer and his 
service-connected disabilities and medications taken and/or 
prescribed to treat his service-connected disabilities.  

5.  There is no competent medical evidence that a disability 
related to active service caused, hastened, or substantially 
and materially contributed to the veteran's death.


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends, in essence, that the veteran died as 
the result of the residual effects of certain medications 
taken for treatment of his service-connected disabilities.  
The appellant states that as a result of taking large 
quantities of Tylenol over the course of several years to 
treat pain associated with his service-connected 
disabilities, caused, in effect, sepsis, the immediate cause 
of his death. 



Service connection may be granted for a disease or injury 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Service connection may also be 
granted for a chronic disease, i.e. cancer, which is 
manifested to a compensable degree within one year after 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (West 1991).

Service connection may also be granted for a disease on 
injury which is proximately due to or the result of a service 
connected disease or injury.  38 C.F.R. § 3.310 (1999).

The United States Court of Veterans Appeals (Court) held that 
a claimant is entitled to service connection on a secondary 
basis when it is shown that the claimant's service-connected 
disability aggravates a nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto. For a service connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather, it must be 
shown that there was a causal relationship. 38 U.S.C.A. § 
1310 (West 1991); 38 C.F.R. § 3.312 (1999).

The threshold question to be determined is whether the 
appellant has presented a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  See 38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

In order to have a well grounded claim there must be 
competent evidence of a current disability (a medical 
diagnosis); incurrence or aggravation of a disease or injury 
in service (lay or medical evidence); and a nexus between the 
inservice injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498 (1995).

In a case such as this, where the determinative issue 
involves a question of medical causation, competent medical 
evidence in support of the claim is required for the claim to 
be found well grounded.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the appellant in 
developing the facts pertinent to her claim, and the claim 
must be denied.  Epps at 1467-68.

The veteran died in November 1994.  The Certificate of Death, 
dated and certified in December 1994, lists sepsis as the 
immediate cause of death, due to, or as a consequence of, 
prostate cancer.  The manner of death was described as 
natural, and no autopsy was performed.  

At the time of the veteran's death, service connection was 
shown to be in effect for postoperative subtotal gastrectomy 
(20 percent disabling); residuals of frozen feet (10 percent 
disabling); defective hearing (noncompensable); and residuals 
of a gunshot wound to the head (noncompensable).  The 
combined rating was 30 percent.

The veteran's service medical records contain no complaint or 
finding of sepsis, prostate cancer, or a chronic 
genitourinary disorder .  The June 1966 retirement 
examination showed no pertinent abnormality.

A VA examination was conducted in September 1966.  The 
diagnoses were residuals of cold injury to the feet, not 
found; scar, vertex, scalp secondary to shrapnel wound; and 
status post subtotal gastrectomy.  Of record are VA and 
private medical records showing treatment for various 
disorders. To include gastrointestinal problems from 1972 
until the veteran's death.  VA records beginning in 1984 show 
that the veteran was taking Tylenol, Tagemet, Mylanta, 
Zantac, and Reglaen.  Medication were prescribed for 
nonservice connected disorders.  In March 1990 he underwent 
extraction of his upper teeth at a VA faccility.  He reported 
that following the procedure he took Tyenol 3 which mde him 
deathly sick.  Since he had been taking regular Tylenol with 
good redults. A VA discharge summary dated in November 1990 
shows the the veteran was hospitalized for adenocarcinoma of 
the prostate which had been detected during a VA examination.  
He receved followup treatment at a private facility.  A VA 
medication record, also dated in November 1990, shows that 
the veteran was prescribed Tylenol for headaches and mylanta 
for gastrointestinal problems.  In March 1993 he was 
evaluated by the VA for mild bile reflux gastritis. In August 
1994 he was furnished a cane due to the residuals of his 
frozen feet.  Records show the following medications were 
prescribed by the VA: Cholestyramine; Trolamine; 
Cyanocobalamin; Therapeu; Prochlorperazine; hydr Gel; 
Bacitracin ointment; Ferrous Sulphate; Acetaminophen, 
Trazodone, Hydroxyzine, Methenamine Hippurate; 
Diethylstilbeestrol.

The veteran was also treated on numerous occasions following 
his separation from service at private medical facilities, to 
include St. Edwards Hospital (St. Edwards), Northwest 
Arkansas Radiation Therapy Institute (Northwest), Holt-Krock 
Clinic (Holt), and Sparks Regional Medical Center (Sparks).  
These records include a May 1987 admission form from St. 
Edwards dated in May 1987.  This form shows a provisional 
diagnosis of acute cholecystitis.  A discharge summary from 
St. Edwards dated in May 1987 shows that the veteran was 
admitted through the emergency room with signs of symptoms of 
acute abdomen and sepsis, as well as possible gallbladder 
disease.  Final diagnoses were gram-negative septicemia, 
Escherichia coli, acute gangrenous cholecystitis, 
cholelithiasis, and ventral incisional hernia.  A progress 
sheet showing that the veteran was treated at Holt in 
December 1990 indicates that he was then taking Tylenol.  
Treatment records dated in 1991 from Holt show that the 
veteran was treated with Zoladex injections for treatment of 
his prostate cancer.  A consultation treatment report 
reflects treatment received by the veteran in July 1992 at 
Sparks.  The report contains diagnoses of necrotizing 
cellulitis and abscess of the dorsum, of the left fourth 
finger; borderline diabetes mellitus in the past; and 
prostate cancer, with monthly Zoladex therapy.  A note on the 
report indicated that evidence of developing septic arthritis 
or osteomyelitis should be monitored.  He was treated at Holt 
in August 1994 for ulcerative lesions of the left fourth 
finger.

The terminal hospital report shows that the veteran was 
admitted on November 15, 1994.  Discharge diagnoses included 
malignant septicemia, prostate cancer, and noninsulin-
dependent diabetes mellitus, metabolic acidosis, congestive 
heart failure, hypophosphatemia, and acute renal failure.  
The report notes that the veteran, with a long history of 
prostate cancer, was admitted to the emergency room for 
evaluation of increasing lethargy with obtundation.  His 
diagnosis at admission was septicemia which was felt to be 
from a urinary source.  He was also noted to be experiencing 
metabolic acidosis related to his septicemia. His condition 
deteriorated and he died on November [redacted], 1994.

As part of the appellant's substantive appeal dated in April 
1997, she indicated that the veteran had received ongoing 
treatment at the VA Medical Center (VAMC) in Fayetteville, 
Arkansas.  She also stated that two private physicians, Drs. 
Hodge and Stillwell, had essentially opined that medications 
taking by the veteran for treatment of problems associated 
with a skin condition, manifested by fungus, had affected the 
veteran's liver and prostate. 

During her May 1997 hearing at the RO, the appellant 
testified that the veteran was diagnosed with prostate cancer 
in 1990.  She stated that he had been treated on numerous 
occasions prior to 1990 at the VAMC for pain associated with 
his service-connected head wound residuals, ulcer problems, 
and frozen feet residuals.  She asserted, in essence, that 
medications taking by the veteran for treatment of the pain 
associated with these disorders caused him to develop kidney 
problems and liver damage which led to kidney failure, and 
ultimately to his death.  She added that VA physicians had 
informed her that medications taken just a month before his 
death had caused his liver trouble and kidney failure.  The 
appellant also noted that the veteran took a large amount of 
Tylenol for pain relief for his service-connected head wound 
residuals.  The appellant further testified that a pharmacist 
at the VAMC had told her that taking Tylenol over a long 
period of time could cause a build-up of toxic poisoning in 
the body which could be fatal. 

The record also reveals that several drug information 
documents concerning drugs such as, Acetaminophen, 
Itraconazole, Trazodone, Hydroxyzine, Fluconazole, 
Diethylstilbeestrol, and Goserelin (injection) have been 
associated therein.  These documents contain general 
information such as how to take the medications, side 
effects, precautions, etc.  These documents indicate that 
Acetaminophen is used to relieve mild to moderate pain. An 
overdose can cause severe, even fatal liver disease.

Pursuant to a remand by the Board in June 1998, the claims 
folder was to be reviewed by an appropriate VA specialist in 
order to render an opinion as to whether it was as least 
likely as not that the veteran's service-connected 
disabilities, to include associated treatment and 
medications, caused or aggravated the sepsis which caused the 
veteran's death.  In addition, if the answer to the preceding 
query was found to be no, the physician was to render an 
opinion as to whether is was as least likely as not that the 
veteran's service-connected disabilities, to include 
associated treatment and medications, contributed 
substantially or materially to the death of the veteran.

An October 1998 report from a VA that the VA physician shows 
had reviewed the entire claims folder as well as the Board's 
June 1998 Remand.  It was noted that the veteran was 
diagnosed as having carcinoma of the prostate in 1990 and was 
treated with radiation therapy.  Other medical problems were 
also noted to have been suffered by the veteran.  It was also 
pointed out that the veteran was admitted in November 1994 
with a history of several days of dysuria, tremulousness, and 
possible rigors.  He was shown to be in metabolic acidosis 
which was felt to be related to septicemia.  Abnormal liver 
function was also noted, which was felt to be due to alcohol 
dependency.  Following review of the record, the physician 
opinioned that the veteran died from sepsis due to urinary 
tract infection and that his death was unrelated to any 
service-connected disabilities.  

To summarrize, Medical evidence clearly establishes, as 
discussed above, that the veteran suffered from numerous 
disorders.  However, no medical professional has linked the 
veteran's cause of death to any of his service-connected 
disabilities.  The Certificate of Death lists the veteran's 
cause of death as sepsis, due to, or as a consequence of, 
prostate cancer.  While the veteran is shown to have been 
treated for several disorders subsequent to his service 
separation, including having undergoing treatment for 
prostate cancer, no competent medical evidence shows that 
symptomatology associated with any of the veteran's service-
connected disabilities was a principal or contributory cause 
of that death.

Additionally, while it is noted that the appellant has 
expressed her belief that medications taken by the veteran, 
such as Tylenol, acted to cause disorders which contributed 
to his death, the Board notes that it cannot rely solely on 
the testimony of the appellant because evidence of a medical 
nexus cannot be established by lay testimony.  Brewer v. 
West, 11 Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  While the record does show findings 
consistent with the use of Tylenol for headaches, review of 
all records associated with VA treatment conducted at the 
VAMC, dated from 1990 to 1994, fails to show support for the 
appellant's claim that she was informed by a VA pharmacist at 
the VAMC that the use of Tylenol over long periods of time 
can cause cancer toxic poisoning.  In addition, review of 
these VA records also fail to provide nexus evidence between 
the use of medications and the veteran's death.

The Board also notes that while the appellant has claimed 
that private physicians, namely, Drs. Stillwell and Hodge, 
had related that medications taken by the veteran for a skin-
related disorder manifested by fungus had affected his liver 
and prostate, review of the record, to include private 
medical records from both Dr. Hodge and Dr. Stillwell, do not 
show any such opinion.  The Board also points out that the 
veteran was not service-connected for a disorder of the skin.  

Therefore, the record fails to show that a service-connected 
disability caused, hastened, or substantially and materially 
contributed to the veteran's death.  Additionally, no 
competent medical evidence is of record which relates the use 
of medications taking for any of the veteran's service-
connected disabilities to either the development of either 
sepsis or prostate cancer.  There being no competent medical 
evidence linking the veteran's cause of death to his period 
of active service, the appellant's claim must be denied as 
not well grounded.

(CONTINUED ON NEXT PAGE)

The appellant has failed to meet her initial burden of 
submitting evidence of a well-grounded claim for service 
connection; therefore, the VA is under no duty to assist her 
in developing the facts pertinent to that claim.  See Epps, 
supra, at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the appellant's 
claim, a duty to notify does not arise pursuant to 38 
U.S.C.A. § 5103(a) (West 1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
appellant of the elements necessary to well ground her claim, 
and as an explanation as to why her current attempt fails.


The United States Court of Appeals for Veterans Claims 
(hereinafter "Court") has held that by law, a remand "confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders." Stegall v. West, 
11 Vet.App. 268 (1998).  However, subsequent to that 
decision, the Court held that VA cannot assist the appellant 
in any further development of a claim which is not well 
grounded.  Morton v. West, 12 Vet.App. 477 (1999).  For cases 
such as the instant case, where these two decisions conflict, 
the Court has since held that the Board did not need to 
enforce its remand order, under Stegall, where, inter alia, 
the case was not well-grounded, and, hence, the VA had no 
duty to assist, and compliance with a particular request 
would not have assisted the appellant in his claim. Roberts 
v. West, 13 Vet.App. 185 (1999). F


The Court holds that the appellant's claim for service 
connection of arthritis in his joints other than his hands 
and feet is not well grounded. See Wallin and Caluza, both 
supra. For that reason, the duty to assist was not triggered 
in relation to that claim for VA benefits, and additional 
action by the Board to enforce its remand order was not 
required under Stegall.









		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

